Per Curiam:

In this attorney grievance matter, respondent has admitted to an ethical violation and consents to whatever sanction this Court deems appropriate. We accept respondent’s admission and impose a definite suspension from the practice of law for a period of sixty (60) days.
Respondent pled guilty to the failure to file a federal income tax return in the United States District Court for the District of South Carolina. He was ordered to pay back taxes, fined one thousand dollars ($1,000.00), and sentenced to five (5) years probation.
By his actions, respondent violated the Rules of Disciplinary Procedure by committing a “Serious Crime” as defined by Paragraph 2(P) of Rule 413, SCACR. Respondent has previously been publicly reprimanded by this Court. In re Foushee, 296 S.C. 182, 371 S.E. (2d) 154 (1988).
Accordingly, we suspend respondent from the practice of law for a period of sixty (60) days. He shall be automatically reinstated to the office of attorney upon the expiration of the suspension as provided by Paragraph 37 of Rule 413, SCACR. Respondent shall file, within fifteen (15) days of this opinion, an affidavit with the clerk of this Court stating that he has complied with Paragraph 30 of Rule 413, SCACR.
Definite suspension.
Chandler, J., not participating.